Putnam, J.:
The defendant was indicted for having in his possession for the purpose of sale and selling “ a certain scrub brush, which * * *
was of the form, style and material commonly used in scrub brushes,” manufactured by convict labor in the State of Ohio, and which was not branded as required by the provisions of chapter 931, Laws of 1896. It was hot alleged in the indictment that the brush was not a good one; was not the same in all regards as that made by other *496than convict labor; it does not appear that it was not a merchantable article — an article of commerce. It cannot be doubted! that, unless the act we are called upon to examine on this appeal can be sustained as a valid exercise of the police power of the State, it must be condemned as a violation of the provisions of the interstate commerce provision of the National Constitution.
Under this statute a citizen of Ohio purchasing or coming into possession of property recognized as such by the laws of that State — an article of commerce — is prohibited from offering for sale or selling the same in this State. A citizen of ■ this State going to Ohio, purchasing such property and returning with it,, is likewise prohibited from disposing of it. The act is, in fact, prohibitory. The property as purchased in another State cannot be sold here without rendering the vendor liable to a-criminal prosecution. It is true if he is able to ascertain the prison in which, and the time when it was manufactured, he may, by changing the article, by branding it, be allowed to offer it for sale; but he cannot dispose of it in the condition it was in when it came into his possession.. In People v. Hawkins (85 Hun, 43) the provisions of. chapter 698, Laws of 1894, were considered.. The act was held to be unconstitutional because it discriminated between convict-made goods of other States and those made in the State, of New York. Iii that case (p. 45) -Martin, J., said: “ Commerce among the States cannot be said to. be free when a commodity is, by reason of its foreign manufacture, subjected by a State Legislature to'discriminating regulations or burdens. The main object of commerce between the States being the sale and exchange of commodities, the policy that interstate commerce should be free and untrammelled would be defeated by discriminating legislation like that of the act in question.”' Although in the case cited .the decision was placed' upon the ground that the act therein considered discriminated between convict-made goods.of other States and those of New York, yet it must be deemed an authority to sustain the proposition that a scrub brush manufactured by convict labor in the State of Ohio is an article of commerce under the provisions of the interstate commerce clause of the. National Constitution, and that chapter 931 of the Laws of 1896, as far as it applies to such property, is a restriction, a burden- upon commerce between the States.
*497Can. the act in question, therefore, as far as it applies to convict-made goods in other States, be sustained ? As we have seen, it is in effect prohibitory. It prevents the sale of such foreign convict-made goods unless changed and branded. The act certainly imposes a restriction upon the disposition of convict-made goods of foreign manufacture.
In In re Ware (53 Fed. Rep. 783) the defendant was committed to jail in the State of Minnesota for selling baking powder containing alum manufactured in another State without being marked with the words, “ This Baking Powder- Contains Alum,” as required by the laws of Minnesota. It was held that “ baking powder is a well-known article of commerce among the States. It belongs to commerce. The sale of an article imported from another State is a part of interstate commerce, and may not be prohibited or burdened by the Legislature of the States.” The same doctrine is stated in In re Sanders (52 Fed. Rep. 802); Ex parte Kieffer (40 id. 399); Voight v. Wright (141 U. S. 62). It will be observed in the case last cited, as in the case of The People v. Hawkins (supra), the decision was placed upon the ground that the act held to be unconstitutional was a law discriminating between the products of different States. But, as we understand the authorities, a State law, the effect of which is to restrict, burden or prohibit interstate commerce, is void, although by its terms made applicable- to the State whose Legislature enacts it. In Brimmer v. Rebman, (138 U. S. 78) a statute of the State of Virginia declaring it to be unlawful to offer for sale any beef, veal or mutton from animals slaughtered 100 miles or more from the place where it is offered for sale, unless it has been previously inspected and approved by local inspectors, was held to be void as being in restraint of commerce, and in the opinion (p. 82) .the following language is used: “Nor can this statute be brought into harmony with the Constitution by the circumstance that it purports to apply alike to the citizens of all the States, including Virginia, for, ‘ a burden imposed by a State upon interstate commerce is not to be sustained simply because the statute imposing it applies alike to the people of all the States, including the people of the State enacting such statute.’ ” The same doctrine was stated in Robbins v. Shelby Tax*498ing District (120 U. S. 489); Minnesota v. Barber (136 id. 313); Bowman v. Chicago, etc., Railway Co. (125 id. 465, 496).
In Robbins v. Shelby Taxing Distinct (supra) it is said: “ It is strongly urged, as if it were a material point in the case, that no discrimination is made between domestic and foreign drummers — those of Tennessee and those of other States; that all are taxed alike. But that does not meet the difficulty. Interstate commerce cannot be taxed at all, even though the same amount of tax should be laid on domestic commerce, or that which' is carried on solely within the State. This was decided in the case of The State Freight Tax (15 Wall. 232).”
Under the authorities above cited, chapter 931, Laws of 1896, the ' effect of which was to prohibit or to cast burdens upon the introduction into this State of- a lawful article of commerce, is a violation of the interstate commerce clause .of the National Constitution,. unless the act can be sustained as an exercise of the police power of the State.
. In. considering this branch of the case we should bear in mind the well-settled doctrine that “ the police power cannot be set up to control the inhibitions of- the Federal Constitution, or the powers of the United States Government created thereby. (New Orleans Gas Co. v. Louisiana Light Co., 115 U. S. 650.) ” ( Walling v. Michigan, 116 U. S. 446, 460; Brennan v. Titusville, 153 id. 289, 299; Matter of Application of Jacobs, 98 N. Y. 98, 108; People v. Gillson, 109 id. 389, 401.)
But although a State cannot under its police power substantially prohibit or burden interstate commerce, it may, for the purpose of protection, in certain extreme cases, enact laws that indirectly affect such commerce. In Lake View v. Rose Hill Cem. Co. (70 Ill. 191) it was held .that “ The police power of. the State is co-extensive with . self-protection, and is not' inaptly termed ' the law of overruling necessity.’ It is that inherent and' plenary power in the State which enables it to prohibit all things hurtful to the-comfort, safety and welfare of society.”
In Crutcher v. Kentucky (141 U. S. 47, 61), speaking of the police power of the State, Bradley, J., said : “ But. whilst it is. only such' things as are clearly injurious to the lives and health of the people that are placed beyond the protection- of the commercial *499power of Congress; yet when that power, or some other exclusive power of the Federal'government, is not in question, the police power of the State extends to almost everything within its borders; to the suppression of nuisances; to the prohibition of manufactures deemed injurious to the public health ; to the prohibition of intoxicating drinks, their manufacture or sale; to the prohibition of lotteries, gambling, horse racing, or anything else that the Legislature may deem, opposed to the public welfare.” '
The power of a State to prohibit all things clearly hurtful to the comfort, safety and welfare of society are reserved to it, not ceded to the United States government, and hence not repugnant to the interstate commerce provision in the National Constitution.' The true doctrine is well stated in the opinion of Catron, J., in the License Cases (5 How. [U. S.] 504, 599), quoted and approved by Matthews, J., in Bowman v. Chicago, etc., Railway Co. (125 U. S. 489-490), as follows, viz.: “ The assumption is that the police power was not touched by the Constitution, but left to the States as the Constitution found it. This is admitted; and whenever a thing, from character or condition, is of a description to be regulated by that power in the State, then the regulation may be made by the State and Congress cannot interfere. But this must always depend on facts, subject to legal ascertainment, so that the injured may have redress. And the fact must find its support in this, whether the prohibited article belongs to, and is subject to be regulated as part of, foreign commerce, or of commerce among the States. If, from its nature, it does not belong to commerce, or if its condition, from putresence or other cause, is such, when it • is about to enter the State, that it no longer belongs to commerce, or, in other words,, is not a commercial article, then the State power may exclude its introduction. And, as an incident to this power, a State may use means to ascertain the fact. And here is the limit between the sovereign power of the State and the Federal power. That is to say, that which does not belong to commerce is within the jurisdiction of the police power of the State, and that which does belong to commerce is within the jurisdiction of the United States.”
The question then arises whether an ordinary scrub brush or other convict-made goods manufactured in the State of Ohio “ belongs to commerce.” If so, under the authority last cited, such *500property is not within the police power of the State. As we have seen, the case of The People v. Hawkins (supra) may be deemed an authority that the property, for the selling of which without being branded .the defendant was indicted, was. an article of commerce within the provisions of the National Constitution. In the absence of any.adjudication.upon the subject, we are unable to believe that an ordinary merchantable scrub brush manufactured by the authorities of the State of Ohio and placed upon, the markets of that State—recognized there as property—not claimed to have been an inferior or deceptive article, was not an article of commerce, because, under the authority of said State, made by convict labor. . We think it was property owned by the defendant, and which he'had-a right to own, possess and dispose of without any restrictions whatever.
Our conclusion is that chapter 931, Laws of 1896, so far as applicable to the defendant, was not within the police power of the State. It was not a statute to prevent or restrain the sale of articles clearly injurious to the lives, health or welfare of the People, and ■ hence, under doctrines enunciated in Crutcher v. Kentucky (supra), and other cases above cited, within the reserved powers of the State. Its object was to prohibit or restrain the sale of articles of commerce manufactured by other States and recognized there as such.
We have examined the authorities cited by the learned counsel for the appellant, and are of opinion that they do not conflict, with those above referred to. As we have seen, the power of a State to pass, police laws relating to the public health, morals, safety or welfare, where the commercial or some other exclusive power of the National government is not in question, is unquestionable. In such cases, as said in Crutcher v. Kentucky (supra), “ the police power of the; State extends to almost everything within.its borders,” while in those relating to. interstate commerce, as' held in Bowman v. Chicago, etc., Railway Co. (supra), the police power of a State only extends to property which does not belong to commerce.
For the reasons above suggested, and without considering other questions raised, we conclude, that the judgment, should be affirmed.
All concurred.
Judgment affirmed.